784 N.W.2d 825 (2010)
In re Timothy RUPERT and Victoria Rupert, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Leroy Rupert, Respondent-Appellant, and
Valarie Rupert, Respondent.
Docket No. 141294. COA No. 294873.
Supreme Court of Michigan.
August 6, 2010.

Order
On order of the Court, the application for leave to appeal the May 13, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.